Citation Nr: 1447036	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-32 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.

Based on the evidence of record, to include the Veteran's testimony during his August 2013 hearing, the Board has recharacterized the Veteran's original claims of entitlement to service connection for anxiety disorder, dysthymic disorder, major depressive disorder, and chronic adjustment disorder as a claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 


FINDINGS OF FACT

An acquired psychiatric disorder did not have onset during active service, was not caused or aggravated by a service-connected disability, and was not otherwise caused by active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in October 2010.

Pursuant to VA's duty to assist in the development of a claim, VA provided an examination in November 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Also coincident to VA's duty to assist the Veteran in substantiating his claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, non-VA treatment records, and a non-VA psychological evaluation dated June 2011.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(3).  The June 2011 psychological evaluation report documents the Veteran's report that he filed for Social Security disability benefits in 2009.  As the Veteran's representative indicated during the August 2013 hearing that relevant records of the Veteran's treatment have already been associated with the claims file and the Veteran only receives ongoing psychiatric treatment at VA facilities, the Board finds that VA need not attempt to obtain records from the Social Security Administration because they would be duplicative.  See generally 38 U.S.C.A. § 5103A.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issue on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

During his August 2013 hearing, the Veteran reported that he was previously hospitalized for a psychiatric disability in September 2007.  The Veteran contended during the hearing that his service-connected asbestosis, which the record indicates was diagnosed in April 2009, has aggravated his psychiatric disability and seeks service connection on this basis.  The Board notes here that although the Veteran has only claimed entitlement secondary to a service-connected disability, the Board will consider whether direct service connection is warranted.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's STRs are negative for any diagnoses or reports of a psychiatric disorder.  Specifically, the report of his July 1971 separation examination indicates that the Veteran was normal psychiatrically.  With regard to postservice evidence, September 2007 records of the Veteran's treatment at a non-VA hospital indicate that the Veteran was hospitalized for suicidal thoughts and diagnosed with an adjustment disorder with mixed anxiety/depressed mood.  August 2009 treatment records from this facility include a psychiatric note that documents the Veteran's report that he was depressed because of bills, but that his psychiatric profile was otherwise negative at that time.  Records dated November 2009 document the Veteran's endorsement that his depression was either "mild" or "moderately severe."

VA treatment records document the results of a May 2010 psychiatric evaluation, during which a mental health practitioner diagnosed the Veteran with moderate to severe major depressive disorder with psychotic features, and dysthymia.  The evaluation report indicates that the Veteran previously contemplated suicide, which caused him to be hospitalized in September 2007, and that his health issues caused anxiety, but that he was negative for suicidal ideation as of May 2010.  The evaluating clinician did not address whether the Veteran's psychiatric disorder was aggravated by his asbestosis.  Similar reports were documented in a September 2010 mental health note.

In September 2010, VA provided a respiratory examination, during which a VA examiner documented the Veteran's report that he was "very stressed by the diagnosis of asbestosis."  During the August 2013 hearing, the Veteran's representative asserted that the September 2010 examination report indicates that VA has conceded that asbestos exposure aggravated the Veteran's mental health condition.  The Board finds, however, that an examiner's documentation of the Veteran's own subjective report does not constitute an adequate opinion by the examiner on the issue of aggravation.  Thus, the Board finds that this report is not particularly probative as to whether the Veteran's psychiatric disorder was aggravated by his asbestosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In November 2010, VA provided an examination to assess the Veteran's psychiatric disorder.  After reviewing the Veteran's mental health history and present symptoms, the examiner diagnosed the Veteran with major depressive disorder and dysthymic disorder.  The examiner noted that the Veteran was previously diagnosed with severe major depressive disorder with psychotic features, but that he did not appear to have severe symptoms of depression upon examination.  The examiner concluded that the Veteran's dysthymic disorder is not caused by or related to service, and it is less likely as not that the Veteran's recurrent major depressive disorder developed secondary to his service-connected asbestosis.

The examiner opined that it appeared as though the Veteran's current depression is affected by his asbestosis, but with regard to aggravation, the examiner also noted that the Veteran's depression did not appear to be significantly worse compared to the depressive episodes he had in the past.  The examiner clarified this opinion in a March 2011 addendum in which she explained that the Veteran's service-connected asbestosis did not cause his depression, but is an issue with which he is having difficulty.  Further, she explained that his current depressive symptoms were minimal at the time he was examined in November 2010, whereas they were severe in the past, and thus, worsening of his psychiatric disorder has not been shown.  In an April 2011 addendum, the examiner explained that the Veteran has a long history of dysthymic disorder, or "mild depression," and the record does not suggest that this disorder is related to his asbestosis.

Because the examiner's ultimate conclusions were based upon a thorough review of the Veteran's medical history before and after he was diagnosed with asbestosis, and she offered reasoned medical explanations to support her opinions, the Board finds her opinions to be adequate and probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.").

In a psychological evaluation dated June 2011, non-VA psychologist Dr. J.T. diagnosed the Veteran with a "mood disorder due to service-connected lung damage with depressive features."  Review of the June 2011 opinion shows that the evaluating clinician reviewed the Veteran's pre-military and military history, and documented symptoms of the Veteran's psychiatric disorder as of the time of the examination.  Review of the opinion also shows, however, that the clinician may not have reviewed pre-2009 medical records that are pertinent to the present claim, as the clinician failed to acknowledge that the Veteran was diagnosed with a psychiatric disorder before he was diagnosed with asbestosis.  Thus, the Board finds that the clinician's opinion that the Veteran has a psychiatric disorder that may be attributed to his service-connected asbestosis is inadequate.  The Board notes here that it is not discounting this medical opinion solely because it is unclear whether the clinician reviewed the Veteran's claims file.  Rather, the Board discounts this opinion because review of the psychological evaluation, in its entirety, shows that the clinician was not informed of relevant and salient facts.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  Accordingly, the Board assigns less probative value to this opinion than to the opinion of the VA examiner who reviewed the Veteran's relevant medical history, to include documentation of his treatment before and after he was diagnosed with asbestosis.

After careful review of the record, the Board finds that direct service connection cannot be established because the evidence does not show, nor has the Veteran alleged, that he developed the claimed condition during service.  Additionally, the Board finds that the adequate evidence of record is against finding that the Veteran's service-connected asbestosis aggravated his psychiatric disorder.  Although the Veteran has asserted that his psychiatric disorder worsened due to asbestosis, the Board finds that the Veteran is not shown to have the expertise to provide that evidence himself.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that an acquired psychiatric disorder had onset during active service, or was caused or aggravated by the Veteran's service-connected asbestosis.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


